 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   EXOTICAR INTERNATIONAL AUTO                         Case No.: 3:19-CV-0319-CAB-BLM
     SALES, LLC; ROBERT LEE
12
     CHILDRESS,                                          ORDER:
13   Booking #25851-039,
                                        Plaintiff,       1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                        vs.                            [ECF No. 2]
16
                                                         AND
17   KRAIG PALMER.
                                     Defendants.         2) DISMISSING PLAINTIFF
18
                                                         EXOTICAR INTERNATIONAL
19                                                       AUTO SALES, LLC
20
21
22          Robert Lee Childress (“Plaintiff”), a pretrial detainee currently housed at the Otay
23   Mesa Detention Center, located in San Diego, California has brought a civil rights action
24   pursuant to 42 U.S.C. § 1983, along with Plaintiff “Exoticar International Auto Sales,
25   LLC.” (ECF No. 1.) Plaintiff Childress has also filed a Motion to Proceed In Forma
26   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
27   ////
28   ////

                                                     1
                                                                             3:19-CV-0319-CAB-BLM
 1   A.    Plaintiff’s IFP Motion
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
 8   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
 9   Bruce v. Samuels, __ S. Ct. __, 136 S. Ct. 627, 629 (U.S. 2016); Williams v. Paramo,
10   775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
11   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
12   Cir. 2002).
13         Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
15   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
16   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
17   trust account statement, the Court assesses an initial payment of 20% of (a) the average
18   monthly deposits in the account for the past six months, or (b) the average monthly
19   balance in the account for the past six months, whichever is greater, unless the prisoner
20   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
21   custody of the prisoner then collects subsequent payments, assessed at 20% of the
22   preceding month’s income, in any month in which his account exceeds $10, and forwards
23   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Dec. 1, 2014). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                3:19-CV-0319-CAB-BLM
 1         In support of his IFP Motion, Plaintiff Childress has submitted a certified copy of
 2   his inmate trust account statement pursuant to 28 U.S.C. § 1915(a)(2) and S.D. CAL.
 3   CIVLR 3.2. His trust account statement indicates he has insufficient funds from which to
 4   pay a partial initial filing fee at this time. See 28 U.S.C. § 1915(b)(4) (providing that
 5   “[i]n no event shall a prisoner be prohibited from bringing a civil action or appealing a
 6   civil action or criminal judgment for the reason that the prisoner has no assets and no
 7   means by which to pay the initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor,
 8   281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing
 9   dismissal of a prisoner’s IFP case based solely on a “failure to pay . . . due to the lack of
10   funds available to him when payment is ordered.”).
11         Therefore, the Court grants Plaintiff leave to proceed IFP and directs the Warden
12   for the Otay Mesa Detention Center to collect the entire $350 balance of the filing fees
13   required by 28 U.S.C. § 1914 and forward them to the Clerk of the Court pursuant to the
14   installment payment provisions set forth in 28 U.S.C. § 1915(b)(1). See id.
15   B.    Representation of other parties
16         Plaintiff purports to bring this action on behalf of Plaintiff Exoticar International
17   Auto Sales, LLC. However, because Plaintiff is proceeding pro se, he has no authority to
18   represent the legal interest of any other party. See Cato v. United States, 70 F.3d 1103,
19   1105 n.1 (9th Cir. 1995); C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th
20   Cir. 1987); see also Fed.R.Civ.P. 11(a) (“Every pleading, written motion, and other paper
21   shall be signed by at least one attorney of record in the attorney’s original name, or if the
22   party is not represented by an attorney, shall be signed by the party.”). Therefore,
23   Plaintiff Exoticar International Auto Sales, LLC is DISMISSED from this action.
24   C.    Conclusion and Order
25         Good cause appearing, the Court:
26         1.     GRANTS Plaintiff Childress’s Motion to Proceed IFP pursuant to 28 U.S.C.
27                § 1915(a) (ECF No. 2).
28   ///

                                                    3
                                                                               3:19-CV-0319-CAB-BLM
 1        2.    DIRECTS the Warden for the Otay Mesa Detention Center, or their
 2              designee, to collect from Plaintiff’s prison trust account the $350 filing fee
 3              owed in this case by garnishing monthly payments from his account in an
 4              amount equal to twenty percent (20%) of the preceding month’s income and
 5              forwarding those payments to the Clerk of the Court each time the amount in
 6              the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
 7              PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND
 8              NUMBER ASSIGNED TO THIS ACTION.
 9        3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Warden,
10              Otay Mesa Detention Center, P.O. Box 439049, San Diego, California
11              92143-9049.
12        4.    DISMISSES Plaintiff Exoticar International Auto Sales, LLC from this
13              action and directs the Clerk of Court to terminate this party from the Court’s
14              docket.
15        5.    The Court will issue a separate order sua sponte screening Plaintiff’s
16              Complaint pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
17        IT IS SO ORDERED.
18   Dated: May 10, 2019
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                            3:19-CV-0319-CAB-BLM
